                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8267
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff Selene Finance L.P.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                      DISTRICT OF NEVADA
                                                            10
                                                                 SELENE FINANCE L.P., a Limited Partnership,         Case No.: 3:16-cv-00659-MMD-CBC
                                                            11
                                                                                               Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                     STIPULATION AND ORDER TO EXTEND
                                                                 v.
                      LAS VEGAS, NEVADA 89134




                                                            13                                                       DISPOSITIVE MOTION DEADLINE
AKERMAN LLP




                                                            14   AIRMOTIVE           INVESTMENTS   LLC;              [THIRD REQUEST]
                                                                 STONEFIELD                 HOMEOWNERS
                                                            15   ASSOCIATION,
                                                            16                                 Defendants.
                                                            17

                                                            18            Plaintiff Selene Finance L.P. (Selene) defendant Airmotive Investments LLC (Airmotive)

                                                            19   and defendant Stonefield Homeowners Association (HOA), by and through their respective counsel

                                                            20   of record, and hereby jointly submit this Stipulation and Order to Extend Dispositive Motion

                                                            21   Deadlines (Third Request). This is the third request to extend the dispositive motion deadline set by

                                                            22   Stipulation and Order to Extend Discovery filed on May 15, 2017. ECF No. 32. This case was stayed

                                                            23   by order of court from January 4, 2018 to August 24, 2018. ECF No. 48; 53.

                                                            24            Airmotive filed its summary judgment motion on September 4, 2018.             ECF No. 55.

                                                            25   Oppositions to the motion were due by September 25, 2018. Id. The parties' second request for

                                                            26   stipulation and order stipulated to extend the time for opposing the motion to October 19, 2018 [ECF

                                                            27   No. 56]. The parties continue to be in active settlement discussions and would like to avoid incurring

                                                            28   additional fees and costs for briefing summary judgment motions. The parties stipulate and agree to
                                                                                                               1
                                                                 46750136;1
                                                             1   an additional 30 day extension to oppose Airmotive's summary judgment motion and to file

                                                             2   Dispositive Motions. The new deadline to file Dispositive Motions is Monday, November 19,

                                                             3   20181.

                                                             4             This request is made in good faith and not made for purposes of delay.

                                                             5   DATED: October 19, 2018.
                                                                  AKERMAN LLP                                            PERRY & WESTBROOK, P.C.
                                                             6

                                                             7       /s/ Tenesa S. Powell                                /s/ Cheryl Wilson
                                                                     ARIEL E. STERN, ESQ.                                ALAN W. WESTBROOK, ESQ.
                                                             8                                                           Nevada Bar No. 6167
                                                                     Nevada Bar No. 8276                                 CHERYL WILSON
                                                                     TENESA S. POWELL, ESQ.                              Nevada Bar No. 8312
                                                             9       Nevada Bar No. 12488
                                                                     1635 Village Center Circle, Suite 200               1701 W. Charleston Blvd., Suite 200
                                                            10       Las Vegas, NV 89134                                 Las Vegas, NV 89102
                                                                     Attorneys for Plaintiff Selene Finance L.P.         Attorneys for Defendant Stonefield
                                                            11                                                           Homeowners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   ROGER P. CROTEAU & ASSOCIATES, LTD.
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                     /s/ Timothy E. Rhoda
AKERMAN LLP




                                                            14       ROGER P. CROTEAU, ESQ.
                                                                     Nevada Bar No. 4958
                                                            15       TIMOTHY E. RHODA, ESQ.
                                                                     Nevada Bar No. 7878
                                                            16       9120 W. Post Road, Suite 100
                                                                     Las Vegas, Nevada 89148
                                                            17       Attorneys for Airmotive Investments, LLC
                                                            18

                                                            19
                                                                                                                   ORDER
                                                            20
                                                                           IT IS SO ORDERED.
                                                            21                                                     _______________________________________
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                            22

                                                            23                                                             November 26, 2018, nunc pro tunc
                                                                                                                   DATED:_____________________________________
                                                            24

                                                            25

                                                            26

                                                            27
                                                                 1
                                                                   30 days falls on Sunday November 18, 2018, the parties agree to move the deadline to the next
                                                            28   judicial day.
                                                                                                         2
                                                                 46750136;1
